             Case 19-51152-CSS           Doc 22-3   Filed 05/03/21     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 7

Xceligent, Inc.                                         Case No. 17-12937 (CSS)

                            Debtor.


Alfred T. Giuliano, Chapter 7 Trustee for the
Bankruptcy Estate of Xceligent, Inc.


                            Plaintiff,
v.                                                     Adv. No.     19-51152

Bisnow LLC


                            Defendant.


                                      ENTRY OF DEFAULT

        It appears from the record that Bisnow, LLC failed to plead or otherwise defend in this
case as required by law.

      Therefore, default is entered against the Defendant as authorized by Federal Rule of
Bankruptcy Procedure 7055.


Date:


                                                    Clerk, United States Bankruptcy Court
                                                    for the District of Delaware




8001380 v1
